DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
It is noted that claims 1-17 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 5, 2021 and February 18, 2022 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexural member comprised of a beam structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122 and 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number 108 has been used to designate a first distal assembly (Paragraph 0031) and a second distal assembly (Paragraph 0031).
The reference number 110 has been used to designate a first distal strut (Paragraph 0031) and a second distal strut (Paragraph 0031).
The reference number 114 has been used to designate a first distal assembly (Paragraph 0031) and a second distal assembly (Paragraph 0031).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dell et al. (US Pub. No 2020/0000473 A1), hereinafter Dell.

Regarding claim 1, Dell discloses a system for fixation of native leaflets of a heart valve(Fig. 9b) comprising: an implantable fixation device comprising: a center portion (Fig. 9b – shaft 12) defining a longitudinal axis; a first distal assembly comprising a first distal strut (Fig. 9b – distal element 18) pivotally-coupled with the center portion (Fig. 9b) and a first distal element (Fig. 9b – leg 68) pivotally-coupled with the first distal strut (Fig. 9b – riveted joint 76), the first distal assembly configured to move between a closed position with the first distal strut folded proximate the center portion and the first distal element folded proximate the first distal strut (Fig. 8b), and an extended position with the first distal strut extending distally from the center portion and the first distal element extending distally from the first distal strut (Fig. 10b), wherein the first distal assembly is biased towards the closed position (Paragraph 0021); a second distal assembly comprising a second distal strut (Fig. 9b – distal element 18) pivotally-coupled with the center portion (Fig. 9b) and a second distal element (Fig. 9b – leg 68) pivotally-coupled with the second distal strut (Fig. 9b – riveted joint 76), the second distal assembly configured to move between a closed position with the second distal strut folded proximate the center portion and the second distal element folded proximate the second distal strut (Fig. 8b), and an extended position with the second distal strut extending distally from the center portion and the second distal element extending distally from the second distal strut (Fig. 10b), wherein the second distal assembly is biased towards the closed position (Paragraph 0021); a first proximal element (Fig. 9b – proximal element 16) having a first gripping portion (Fig. 9b – barbs 60), the first gripping portion being moveable relative to the first distal assembly to capture native leaflet tissue therebetween (Fig. 11b); a second proximal element (Fig. 9b – proximal element 16) having a second gripping portion (Fig. 9b – barbs 60), the second gripping portion being moveable relative to the second distal assembly to capture native leaflet tissue therebetween (Fig. 11b); and a locking mechanism (Paragraph 0132) configured to lock the first distal assembly and second distal assembly in a selected locked position between the closed position and the extended position (Paragraph 0132).

Regarding claim 4, Dell discloses the system of claim 1, wherein each of the first and second distal assemblies comprises a plurality of stamped metal components having at least one rivet attachment (Fig. 9b – riveted joint 76).
Regarding applicant’s arguments about the first and second distal assemblies comprises a plurality of stamped metal components, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Regarding claim 6, Dell discloses the system of claim 1, wherein the first and second distal assemblies are biased towards the closed position by at least one spring (Paragraph 0021).


Regarding claim 14, Dell discloses the system of claim 1, wherein the locking mechanism comprises a binding plate (Fig. 24a – C-shaped structures 128) configured to lock each of the first and second distal assemblies when the binding plate is at an angled orientation relative to the longitudinal axis (Paragraph 0170) and further configured to unlock each of the first and second distal assemblies when the binding plate is at a perpendicular orientation relative to the longitudinal axis (Paragraph 0170).

Regarding claim 15, Dell discloses the system of claim 1, further comprising a delivery device (Fig. 27 – delivery catheter 300) releasably attached to the implantable fixation device (Paragraph 0125), the delivery device comprising an actuator rod (Fig. 27 – actuator rod 64), wherein the implantable fixation device is releasably attached to the implantable fixation device at a distal end of the actuator rod (Paragraph 0125). 

Regarding claim 16, Dell discloses the system of claim 1 wherein the actuator rod is rotatable (Paragraph 0177) and comprises a threaded fastener at the distal end thereof (Fig. 27 – joiner 332), the threaded fastener configured to connect to the implantable fixation device by a threaded connection (Paragraph 0175).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Freschauf et al. (US Pub. No 2019/0321166 A1), hereinafter Freschauf.

Regarding claim 2, Dell discloses the system of claim 1, but does not disclose wherein the center portion comprises a smooth surface. However, Freschauf teaches wherein the center portion comprises a smooth surface (Fig. 47a – coaption element 510).
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the center portion of Dell with Freschauf for the purpose of forming a more effective seal (Freschauf: Paragraph 0105).

Regarding claim 3, Dell discloses the system of claim 1, but does not disclose wherein the center portion is configured to obstruct regurgitant blood flow between native leaflets of the heart valve. However, Freschauf teaches wherein the center portion is configured to obstruct regurgitant blood flow between native leaflets of the heart valve (Paragraph 0205).
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the center portion of Dell with Freschauf for the purpose of preventing valvular insufficiency (Freschauf: Paragraph 0098). 

Regarding claim 5, Dell discloses the system of claim 1, but does not disclose wherein each of the first and second distal assemblies is made of a single-piece, braided structure. However, Freschauf teaches wherein each of the first and second distal assemblies is made of a single-piece, braided structure (Paragraph 0154). 
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal assemblies of Dell with Freschauf for the purpose of increasing the flexibility of the paddles and/or clasps (Freschauf: Paragraph 0260).

Regarding claim 10, Dell discloses the system of claim 1, but does not disclose wherein each of the first and second distal assemblies comprises a flexural member configured to bias each of the first and second distal assemblies towards the closed position, wherein the flexural member is made of nitinol and comprises a beam structure selected from the group consisting of a slotted beam, a solid beam, and a hinged beam. However, Freschauf teaches wherein each of the first and second distal assemblies comprises a flexural member (Fig. 38 – biasing member 524) configured to bias each of the first and second distal assemblies towards the closed position (Paragraph 0123), wherein the flexural member is made of nitinol (Paragraph 0123) and comprises a beam structure selected from the group consisting of a slotted beam, a solid beam, and a hinged beam (Fig. 38 depicts the biasing member 524 as a solid beam).
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal assemblies of Dell with Freschauf for the purpose of achieving coaptation on the lower end of the leaflets, reducing stress, and minimizing transvalvular gradients (Freschauf: Paragraph 0206).

Regarding claim 11, Dell in view of Freschauf discloses the system of claim 10, but does not disclose wherein each of the flexural members comprises a living hinge at a pivot point of the first and second distal assemblies. It would have been an obvious matter of design choice to attach the flexible members to the cap where the distal members are attached (See Fig. 38), since the applicant has not disclosed that having the flexible members attached by a living hinge solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with having the flexible members attached to the cap.

Regarding claim 12, Dell discloses the system of claim 1, but does not disclose wherein each of the first and second proximal elements is attached to the center portion. However, Freschauf teaches wherein the first and second proximal elements is attached to the center portion (Fig. 22 – clasps 430 are attached to spacer member 410). 
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal elements of Dell with Freschauf for the purpose of allowing the leaflets to be grasped in a variety of positions (Freschauf: Paragraph 0115).

Regarding claim 13, Dell discloses the system of claim 1, but does not disclose wherein the first proximal element is attached to the first distal strut and the second proximal element is attached to the second distal strut. However, Freschauf teaches wherein the first proximal element is attached to the first distal strut and the second proximal element is attached to the second distal strut (Fig. 22 – clasps 430 are also attached inner paddles 422).
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal elements of Dell with Freschauf for the purpose of allowing the leaflets to be grasped in a variety of positions (Freschauf: Paragraph 0115). 

Regarding claim 17, Dell discloses the system of claim 15, but does not disclose wherein distal movement of the actuator rod moves each of the first and second distal assemblies towards the extended position, and proximal movement of the actuator rod moves each of the first and second distal assemblies towards the closed position. However, Freschauf teaches wherein distal movement of the actuator rod moves each of the first and second distal assemblies towards the extended position (Paragraph 0113), and proximal movement of the actuator rod moves each of the first and second distal assemblies towards the closed position (Paragraph 0113).
Dell and Freschauf are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal elements of Dell with Freschauf for the purpose of opening and closing the anchor (Freschauf: Paragraph 0111).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dell.
Regarding claim 7, Dell discloses the system of claim 6, wherein the at least one spring (Paragraph 0021) produces between about 0.10 lbf and 0.50 lbf of closure force at each of the first and second distal struts, measured proximate a location of coupling between the first and second distal struts and the first and second distal elements.
Although Dell does not disclose a specific range of force produced, the art overcomes the limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Metchik et al. (US Patent No. 10,595,997 B2), hereinafter Metchik. 

Regarding claim 8, Dell discloses the system of claim 6, but does not disclose wherein the implantable fixation device further comprises an actuator shaft operatively connected to the first and second distal assemblies, and the at least one spring is an axial spring operatively connected to the actuator shaft. However, Metchik teaches wherein the implantable fixation device further comprises an actuator shaft operatively connected to the first and second distal assemblies (Fig. 48 – shaft 603), and the at least one spring is an axial spring operatively connected to the actuator shaft (Fig. 48 – biasing member 4807).
Dell and Metchik are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator shaft of Dell with Metchik for the purpose of biasing the valve repair device in a closed position (Metchik: Column 43 lines 23-26).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Delgado et al. (US Pub. No 2018/0325661 A1), hereinafter Delgado. 

Regarding claim 9, Dell discloses the system of claim 6, but does not disclose wherein the at least one spring is a torsion spring operatively connected to at least one pivot point of each of the first and second distal assemblies. However, Delgado teaches wherein the at least one spring is a torsion spring operatively connected to at least one pivot point of each of the first and second distal assemblies (Paragraph 0112 – torsion spring is connected to the joint between the anchor and the clasps 106 ).
Dell and Delgado are considered to be analogous to the claimed invention because they both disclose a leaflet clamp. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot points of Dell with Delgado for the purpose of biasing the claps to the closed position (Delgado: Paragraph 0112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei (US Pub. No 2020/0205829 A1) teaches a leaflet clamp with a leaf spring to hold to leaflet.
Hernandez et al. (US Pub. No 2020/0060687 A1) teaches a leaflet clamp with adjustable tines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774